PER CURIAM:
Donald P. Keck, Jr., appeals the district court’s order adopting the magistrate judge’s recommendation to deny his several federal and state law claims against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Keck v. Virginia, No. 3:10-cv-00555-REP-MHL, 2011 WL 4573473 (E.D.Va. Sept. 30, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.